Citation Nr: 0710137	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than December 7, 
2001, for a grant of entitlement to an evaluation of 100 
percent for coronary artery disease, history of myocardial 
infarction and stent placement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from June 1973 to October 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

Entitlement to an evaluation of 100 percent for coronary 
artery disease did not arise prior to December 7, 2001, and 
it was not factually ascertainable prior to that date that 
the severity of the veteran's service-connected coronary 
artery disease had increased in severity so as to warrant a 
schedular rating of 100 percent.


CONCLUSION OF LAW

Entitlement to an effective date earlier than December 7, 
2001, for a grant of an evaluation of 100 percent for 
coronary artery disease, history of myocardial infarction and 
stent placement, is not warranted. 38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  
First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by an April 2002 letter.  During the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v.  Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2002 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi,  16 Vet. 
App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in April 2002, prior to the 
adjudication of the claim in October 2002. 

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the  
claim.  38C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet.  App. 
at 121.  In this case, this principle has been fulfilled by 
the April 2002 letter.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

Based on the foregoing, VA satisfied its duties to the 
veteran. 

Analysis

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2006).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2006).

The veteran asserts that an earlier effective date is 
warranted for the award of a 100 percent rating for coronary 
artery disease.  Essentially, he argues that he is entitled 
to an effective date of May 1994, which he claimed was the 
date that he was determined to be 100 percent disabled by the 
Social Security Administration.  He further stated that he 
was diagnosed with a heart attack on November 5, 1993 and he 
has been unemployed since 1993.  He noted that had a stint 
placed in his heart on April 29, 1998.

In November 1995, the RO granted service connection for 
hypertension and coronary artery disease and assigned a 10 
percent evaluation.  There was no appeal, and the rating 
decision became final. See 38 U.S.C.A. § 7105(b) (West 2002).  

In February 1996, the veteran filed a claim for increased 
evaluation based on unemployability.  He reported that he was 
unable to work due to his service-connected hypertension and 
coronary artery disease.  By a May 1996 rating decision, the 
RO confirmed and continued the 10 percent evaluation for 
hypertension and coronary artery disease.  The RO's decision 
was based, in part, on a partial decision decision from the 
Social Security Administration (SSA) dated May 20, 1994, that 
showed the veteran had cervical and lumbar spine problems and 
a heart condition.  The veteran was considered to be disabled 
according to the requirements of the SSA, effective April 19, 
1993; however, based on a September 1995 VA examination 
report, the RO held that a 10 percent disability was 
warranted.  There was no appeal, and the rating decision 
became final.  Id.  

In June 1997, the veteran once again filed a claim for 
increased evaluation based on unemployability and in a 
December 1998 rating decision, subsequent to a November 1998 
VA examination report, the RO increased the rating for 
coronary artery disease with hypertension to 30 percent.  The 
veteran did not initiate an appeal and the rating action 
became final.  Id. 

On February 25, 2002, the veteran filed a claim for an 
increased rating for his service-connected coronary artery 
disease.   In an October 2002 rating decision, the RO 
increased the evaluation for coronary artery disease from 30 
percent to 100 percent, effective December 7, 2001 and a 
separate evaluation for hypertension was eventually assigned.  
Previously, the veteran had been assigned a single evaluation 
for coronary artery disease with hypertension.  The RO 
determined that the veteran was entitled to a 100 percent 
evaluation for his coronary artery disease based on a 
September 2002 VA examiner's reference to an echocardiogram 
dated December 7, 2001 which showed moderate left ventricular 
dilatation, global left ventricular hypokinesis, markedly 
reduced left ventricular systolic function, trivial mitral 
regurgitation, and ejection fraction of 25 percent.  The RO's 
assigned effective date of December 7, 2001, was within one 
year preceding the date of the veteran's claim of February 
25, 2002.  There is nothing in the treatment records that 
would suggest that a claim, whether formal or informal, had 
been filed earlier, and there is no earlier evidence 
suggesting the veteran was entitled to a 100 percent rating.  
Thus, there is no basis for a higher rating pursuant to the 
provisions of 38 C.F.R. § 3.157 (2006).  

In view of the foregoing, there is no basis on which an 
effective date prior to December 7, 2001.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.


ORDER

An effective date earlier than December 7, 2001, for the 
award of a 100 percent evaluation for coronary artery 
disease, history of myocardial infarction and stent 
placement, is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


